          Case 1:21-cv-02000-PAE Document 13 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JADE GREENE,

                                        Plaintiff,                       21 Civ. 2000 (PAE)
                        -v-
                                                                               ORDER
 SPRING PLACE, LTD.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court orders this case

remanded to state court for lack of subject-matter jurisdiction. For the avoidance of doubt, the

Court has determined that, if plaintiff Jade Greene’s motion for an extension of time to file his

complaint is granted in state court and he files a removable complaint, defendants’ removal to

federal court within 30 days of such filing would be timely under 28 U.S.C. § 1446. However,

without such ruling by the state court at this time, there are no federal claims in this case and no

diversity jurisdiction, and so the case must be remanded.

       The Clerk of Court is respectfully directed to close this case and to remand the matter to

the Supreme Court of the State of New York, New York County.

       SO ORDERED.

                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 16, 2021
       New York, New York
